Citation Nr: 1036960	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  03-05 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran has recognized guerilla service in November 1943 and 
from February 1944 to April 1946.  The Veteran was awarded a 
bronze star medal for his service.  He died in December 1979.  
The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the above claim.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 1979, due to a 
cerebrovascular accident.  An amended death certificate shows 
that malaria was also a cause of death.  

2.  The Veteran was not service connected for any disability 
during his lifetime.

3.  Malaria did not have its onset during service and was not 
related to any incident of service. 

4.  Neither the Veteran's cerebrovascular accident nor any 
condition leading to the Veteran's cerebrovascular accident had 
its onset during service or is related to any incident of 
service. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause 
of the Veteran's death have not been met.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The notice 
should include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Unlike a claim to reopen, an original DIC 
claim imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons why 
any claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

In regard to the appellant's cause of death claim, in February 
2001, August 2003, June 2004, and November 2005, the RO provided 
her with notice of the elements necessary to substantiate her 
claim for benefits.  However, as required by Hupp, the VCAA 
notice was tailored to her claim.  Although the appellant has not 
raised any notice issues, the failure to provide the appellant 
with complete, timely notice raises a presumption of prejudice, 
which VA is required to rebut.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  In light of the fact that the Veteran was 
not service connected for any disease or disability during his 
lifetime, no information could be provided regarding a previously 
service-connected condition or any conditions not yet service 
connected.  Therefore, any technical notice deficiency was 
harmless error.

Although complete notice was nor provided prior to the initial 
adjudication of the claim in June 2002, the claim was 
readjudicated in a March 2006 supplemental statement of the case 
(SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a SOC or SSOC, 
is sufficient to cure a timing defect); see also Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006).  In light of the 
denial of the cause of death claim, no disability rating or 
effective date will be assigned, so there can be no possibility 
of prejudice to the appellant under the holding in 
Dingess/Hartman.

VA also has a duty to assist a claimant in obtaining evidence to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting the appellant in the procurement of 
the Veteran's service treatment records, other pertinent 
treatment records, and obtaining an opinion when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the RO has obtained 
the Veteran's service treatment records and has made reasonable 
efforts to obtain the Veteran's relevant private treatment 
records.  

In April 2004, the Board remanded the claim to obtain the 
Veteran's private treatment records for malaria and any 
documentation considered by the proper authorities in amending 
the Veteran's death certificate to include malaria.  In October 
2004, VA sent a request for authorization to retrieve the 
records.  The appellant returned the record request authorization 
form with a notation explaining that the records showing 
treatment for malaria were in poor condition and had been 
partially destroyed.  Subsequently, the appellant resubmitted a 
statement by Dr. Romeo Soto, the son of the Veteran's former 
treating physician, Dr. Ricardo Soto, now deceased, asserting 
that the Veteran was a patient at his father's clinic and sought 
treatment for malaria regularly from 1947 to 1948.  The VA sent a 
request for these records to the Ricardo J. Soto Clinic in March 
2005 and July 2005.  No response was received.  The appellant 
submitted a statement in August 2005 asserting that Dr. Romeo 
Soto is no longer mentally competent due an accident that 
occurred two years prior.  The appellant did not submit a 21-4142 
pursuant to obtaining any records considered in amending the 
death certificate. 

Although VA has a duty to assist the appellant in developing 
evidence pertinent to a claim, the appellant also has a duty to 
assist and cooperate with VA in developing evidence; the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Here, the appellant was informed that a 
record request was sent in a letter dated March 2005.  When no 
response was received, a second letter dated July 2005 was sent 
and the appellant was informed it was the appellant's 
responsibility to ensure that records were sent within 30 days 
from the date of the letter.  The appellant responded in August 
2005 and did not provide copies of the records sought, nor did 
she provide any information regarding any records considered in 
amending the death certificate.  If the appellant wishes help in 
obtaining relevant records, she cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the relevant evidence.  The appellant 
has not identified any additional relevant records that VA failed 
to obtain.  Accordingly, the Board will proceed with the claim 
based on the evidence of record. 

No VA opinion is necessary to satisfy the duty to assist in this 
case.  Under 
38 U.S.C.A. § 5103A(d)(2), VA is required to obtain a medical 
opinion when such is necessary to make a decision on a claim.  A 
medical opinion is not necessary in this case as the evidence of 
record does not indicate that the Veteran's cerebrovascular 
accident (CVA) or malaria was related to his service.  See 
Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); 38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
competent lay or medical evidence suggesting that the Veteran's 
CVA had its onset during service.  As discussed in more detail 
below, the evidence indicating that the Veteran had malaria 
during service is not credible.  

The duty to assist has been satisfied as there is no reasonable 
possibility that any further assistance to the appellant by VA 
would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. 
Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. 
App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that there is no basis for a remand when no 
benefit would flow to the Veteran).  Therefore, because VA's 
duties to notify and assist have been met, there is no prejudice 
to the appellant in adjudicating this appeal.

Finally, the Board notes that a statement from Dr. Romeo Soto's 
wife was received in April 2006 indicating that her husband had 
provided a certificate of medical records to the appellant.  As 
this is redundant of the evidence of record, remand for the 
issuance of a supplemental statement of the case is not required.  


II.  Service Connection for the Cause of the Veteran's Death

The appellant seeks service connection for the cause of the 
Veteran's death.  She contends that he suffered from malaria in 
service and continued to suffer from this illness throughout his 
life.  She asserts that malaria was either the primary or a 
contributory cause of his death, or, in the alternative, that he 
died from a cerebrovascular accident that was secondary to 
malaria. 

To establish service connection for the Veteran's cause of death, 
the evidence must show that a disability incurred in, or 
aggravated by service, either caused or contributed substantially 
or materially, to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly, or with some 
other condition, be the immediate or underlying cause of death, 
or be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that the disability causally shared in 
producing death, but rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

Therefore, service connection for the cause of a Veteran's death 
may be demonstrated by showing that the Veteran's death was 
caused by a disability for which service connection had been 
established at the time of death, or for which service connection 
should have been established.

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a); 3.306.  "[I]n order to establish service connection 
or service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

Service connection may also be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence that shows:  (1) a current disability exists; 
(2) the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

The Veteran's service records include an Affidavit for Philippine 
Army Personnel dated in May 1947.  The Veteran reported his 
history of service in this form.  In the question asking for a 
chronological record of wounds and illnesses incurred from 
December 1941 to the date of return to military control, the 
Veteran wrote "None."  In an enlistment record dates in May 
1947, the Veteran was asked to list any sicknesses during 
service.  He again reported "None." 

Private medical certifications reflect that the Veteran was 
hospitalized for treatment of paranoid schizophrenia from August 
to October 1973 and from February to April 1974.

A private medical statement from Dr. Flores reveals that he 
examined the Veteran in April 1974 at which time the following 
diagnoses were made: (1) partial, bilateral deafness; (2) minimal 
pulmonary tuberculosis (PTB); (3) hypertensive heart disease with 
arrhythmia; (4) osteo-arthritis of the left shoulder joint; (5) 
parasitism, ascariasis; and (6) paranoid schizophrenia.  The 
doctor also determined that the Veteran was mentally incompetent.

An April 1974 medical statement from Dr. Catindig, received in 
July 1974, reveals that a psychiatric evaluation was conducted. 
The Veteran's son reported that the veteran had suffered from 
malaria while he served as a guerilla.  A tentative diagnosis of 
paranoid type schizophrenic reaction was made.

In a September 1974 affidavit, A.Z. and J.M., the Veteran's 
military comrades, attested that he initially sustained malaria 
and PTB during service.  They said that the doctor that treated 
the veteran during service, Dr. Layog, could not be located.

A private medical statement dated in November 1974 shows that the 
Veteran was hospitalized from September to November 1974 during 
which time he was treated for paranoid schizophrenia, minimal PTB 
and trichuriasis of the colon.  In January 1975, Dr. Morales 
stated that the Veteran had schizophrenia.  Private medical 
statements dated in March 1975 from Drs. Petilla and Morales 
mention that the Veteran's problems also included abnormal liver 
function.

Also received in May 1975 were additional affidavits from A.Z. 
and J.M., stating that they saw that the Veteran had malaria and 
PTB during service.

In May 1975, Eli Ballesteros, a physician, attested that he 
treated the Veteran for malaria, tuberculosis, and schizophrenia 
during service in 1943 and 1944.  He said that he continued to 
treat the Veteran for these conditions from 1946 to 1960; 
however, he reported that all of his records were destroyed in a 
fire.

A September 1975 medical statement from Dr. Lerma shows that 
following physical examination, diagnoses included hypertensive 
cardiovascular disease with coronary insufficiency; chronic 
bronchitis; genito-urinary tract infection; rheumatic arthritis; 
residual beriberi; and hypovitaminosis B.

A medical certificate from Dr. Morales received in December 1975 
reflects that diagnoses of osteo-arthritis of the left shoulder 
joint and paranoid schizophrenia were made.

The Veteran died in December 1979 at the age of 64.  The only 
listed cause of his death is cerebrovascular accident (CVA).  

A medical certificate dated in November 1979 and received in 
December 1979 reflects that the Veteran had been hospitalized 
from October to November 1979 during which time he was treated 
for (1) paranoid schizophrenia; (2) minimal PTB; (3) 
hyperopia/presbyopia and cataracts; (4) CVA and recent 
thromboembolism; and for (5) pneumonia, resolved.

The appellant filed a formal application for Dependency and 
Indemnity Compensation (DIC) in March 2000 claiming that the 
cause of the Veteran's death was due to service, specifically to 
advanced PTB.

A lay statement dated in August 2000 was received from one of the 
Veteran's military comrades, J.P.  The author attested that the 
Veteran had been his constant companion since 1947.  He stated 
that after service, the Veteran began experiencing frequent 
headaches and that he was seen by Dr. Ballesteros in May 1947, at 
which time malaria was diagnosed.

In an August 2000 statement, Dr. Mercado referenced the lay 
statement attesting to the Veteran's symptoms of headaches in May 
1947 and the alleged subsequent diagnosis of malaria, made 
shortly thereafter.  Dr. Mercado explained that malaria spreads 
through the body of patients via vascular route and noted that 
the Veteran died of CVA and also had underlying schizophrenia.  
He opined that the mental disorder might be secondary to cerebral 
malaria which manifested during service.  Dr. Mercado opined that 
due to the Veteran's conditions, his brain and blood vessels were 
not physically normal and an embolic phenomenon occurred in 1979 
due to persistent malaria parasites, although these did not 
clinically manifest prior to the event.  Dr. Mercado stated that 
the embolus lodged at the cerebral vessel of the left brain 
hemisphere caused an already assaulted brain and cerebral vessels 
to clog, ultimately causing the Veteran's death in December 1979.

In an April 2002 statement, the appellant stated that the Veteran 
clearly had malaria in 1947, a post-service diagnosis of 
schizophrenia and thrombo-embolism, from which he died.  She 
etiologically linked the three conditions, explaining that 
malaria had its onset during service and resulted in the other 
two conditions.  

Also of record is an April 2002 lay statement from one of the 
Veteran's military comrades, J.G., attesting that malaria was 
endemic during service affecting many servicemen, including the 
Veteran.  A fact sheet about malaria was also submitted.

In July 2002, Dr. Mercado provided another medical statement 
explaining that malaria had a contributory part to the 
development and/or aggravation of the cerebrovascular accident 
from which the Veteran died.  Dr. Mercado stated that according 
to statements offered by the Veteran's military comrades and the 
appellant, the Veteran had a long and intermittent episode of 
fever, chills and defervescence from his period of service until 
the late 1960s, constituting malarial disease.  He explained that 
malaria affected the liver, kidney, blood stream and vessels, 
including the cerebral blood vessels which are affected in 
cerebrovascular accidents.  Dr. Mercado agreed with the 
appellant's account to the effect that frequent episodes or 
symptoms of malaria caused the Veteran to have schizophrenia and 
later CVA.

In December 2002, a statement was received from Dr. Romeo Soto 
indicating that the Veteran was treated for malaria from May 6, 
1947 to August 2, 1948.  In March 2003, another statement from 
Dr. Romeo Soto was received stating the Veteran was treated for 
malaria from August 11 to August 15, 1946.  This treatment was 
provided by Dr. Soto's father (Ricardo Soto), who reportedly died 
in 1992.  The RO attempted to obtain the Veteran's actual 
treatment records from Dr. Romeo Soto; however, it was reported 
that the records were dilapidated and infested by termites.  In a 
November 2004 statement, Dr. Romeo Soto reiterated that the 
Veteran had been treated for malaria from 1947 to 1948.

In March 2003, the appellant provided an amended death 
certificate and statement from the civil registrar adding malaria 
as a cause of the Veteran's death.

The preponderance of the evidence of record is against the 
appellant's claim.  To the extent that she claims that PTB and 
schizophrenia caused or contributed to the Veteran's death, she 
is not competent to render a medical opinion as to the cause of 
the Veteran's death.  There is no competent medical evidence of 
record suggesting that PTB and/or schizophrenia were related to 
the Veteran's death.

The appellant also argues that malaria caused or contributed to 
the Veteran's death.  She has provided an amended death 
certificate listing malaria as a cause of death, as well as a 
medical opinion suggesting that malaria caused the Veteran's 
fatal cerebrovascular accident.  However, the Board finds that 
the preponderance of the evidence is against a finding that the 
Veteran suffered from malaria in service.  The Board acknowledges 
that there are numerous lay statements of record from the 
appellant and others that allegedly knew the Veteran stating that 
he had malaria during service.  There are also statements from 
medical professionals stating that the Veteran was treated for 
malaria during service.  However, the Board finds that none of 
these statements are credible.  All of the lay and medical 
statements were created, at the earliest, more than 25 years 
following the Veteran's separation from service.  None of the 
doctors have provided copies of their actual treatment records of 
the Veteran.  Dr. Romeo Soto's recollection is particularly 
questionable, as he reports that the Veteran was treated by his 
father (Ricardo Soto) for malaria in 1946 and 1947, but that the 
records were dilapidated and infested by termites.  Given the 
reported state of these records, his ability to review of read 
them is called into question.  More importantly, the Board finds 
that the most credible and persuasive evidence of record consists 
of the Veteran's own statements made in 1947, contemporaneous to 
his service.  When asked to list any illnesses he had during 
service, the Veteran specifically reported "none."  And when he 
himself submitted his claim for VA benefits in 1974, he made no 
mention of malaria.  Given the fact that the lay and medical 
evidence stating that the Veteran had malaria during service is 
in direct contradiction to the Veteran's own statements made in 
1947 that he had no illnesses during service, and given the large 
amount of time that passed between the Veteran's service and when 
these statements were created, the Board finds that they are not 
credible.  See Gardin v. Shinseki, 2010 WL 2898320 (Fed. Cir.) 
(July 16, 2010) (holding that the Board has the obligation to 
determine whether the evidence is credible, and that this 
determination is distinguishable from improperly requiring 
contemporaneous medical evidence),  Buchanon v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  Again, the Board finds that 
the Affidavit of Philippine Army Personnel completed by the 
Veteran at the time of discharge from service is highly 
probative, and shows that the Veteran did not suffer from malaria 
during service or at the time of discharge. 

Turning to any other possible theories of entitlement, there is 
no evidence of record showing that the Veteran's cerebrovascular 
accident had its onset during service or is related to any in-
service disease, event, or injury.  With regard to the 
appellant's contention that the Veteran's cerebrovascular 
accident is related to malaria, which had its onset during 
service, the appellant has provided an opinion by Dr. Joselito M. 
Mercado.  This opinion states that malaria affects the cerebral 
blood vessels and thereby can cause cerebrovascular accidents.  
However, as the Board has determined that the preponderance of 
the evidence is against finding that the Veteran suffered from 
malaria in service, this opinion is of no probative value.  
Reonal v. Brown, 5 Vet. App. 458, 460 (1993).
 
In summary, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran suffered from 
malaria in service, and there is no competent and credible 
evidence of record showing that the Veteran's CVA had its onset 
during service.  Accordingly, the Board has no alternative but to 
conclude that a preponderance of the evidence is against the 
claim for service connection for cause of the Veteran's death.

ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


